***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     JACQUELINE EPRIGHT v. LIBERTY MUTUAL
             INSURANCE COMPANY
                  (AC 43826)
                       Alvord, Moll and Sheldon, Js.

                                  Syllabus

The plaintiff appealed to this court after the trial court granted the defen-
   dant’s motion to disqualify an expert witness. Held that the trial court’s
   order was not a final judgment for purposes of appeal because it did
   not satisfy either prong of the test set forth in State v. Curcio (191
   Conn. 27).
          Argued February 8—officially released March 1, 2022

                            Procedural History

  Action to recover underinsured motorist benefits,
brought to the Superior Court in the judicial district of
Middlesex, where the court, Frechette, J., granted the
defendant’s motion to disqualify an expert witness, and
the plaintiff appealed to this court. Appeal dismissed.
  Mario Cerame, with whom, on the brief, was Timo-
thy Brignole, for the appellant (plaintiff).
   Thomas P. Mullaney III, for the appellee (defendant).
                        Opinion

  PER CURIAM. The plaintiff, Jacqueline Epright,
appeals from the trial court’s granting of the motion to
disqualify James W. Depuy as an expert witness, filed
by the defendant, Liberty Mutual Insurance Company,
as a motion for order to show cause. Because such an
interlocutory order does not satisfy either prong of the
test set forth in State v. Curcio, 191 Conn. 27, 31, 463
A.2d 566 (1983), and, therefore, is not a final judgment
for purposes of appeal, the plaintiff’s appeal is dis-
missed.
  The appeal is dismissed.